MOBILE HOMES — MANUFACTURERS
Title 47 Ohio St. 22.15A [47-22.15A] (1971) applies to manufacturers of unmotorized mobile homes manufactured in the State of Oklahoma.  The Attorney General's office is in receipt of your opinion request wherein you asked, in effect, the following question: Does 47 Ohio St. 22.15A [47-22.15A] (1971) apply to unmotorized mobile homes, manufactured in the State of Oklahoma? Title 47 Ohio St. 22.15A [47-22.15A] (1971) provides for the licensing of manufacturers with reference to the Motor Vehicle Laws. Section 22.15A provides in pertinent part: "(a) Every person manufacturing or having a contract to sell new vehicles in this State, shall file a verified application upon a form to be prescribed and furnished by the Oklahoma Tax Commission for a general distinctive number for all new vehicles owned or controlled by such manufacturer or dealer; provided, the Oklahoma Tax Commission shall issue a license to sell such new motor vehicles only for those types of new vehicles for which the applicant has a sales contract or franchise; provided, further, that no license shall be issued to any applicant that has not complied with the provisions of 47 Ohio St. 561 [47-561] through 47 Ohio St. 568 [47-568] (1961) and does not hold a current license issued by the Oklahoma Motor Vehicle Commission pursuant thereto. . . ." The determinative issue is whether "vehicle" as used in Section 22.15A was intended to encompass "mobile homes" as posed in your question. Section 22.1 of Title 47 is a definitional section for the Motor Vehicle Laws relating to licensing and regulation. Section 22.1 provides in pertinent part: "The following words and phrases, when used in the Motor Vehicle License and Registration Act, and any and all amendments thereto, shall have the meanings respectively ascribed to them in this Section: "Vehicle. Every device, in, upon, or in which any person or property is or may be transported or drawn, except devices moved by human or animal power, when not used upon stationary rails or tracks.  "Motor Vehicle. Every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails or stationary tracks ". . ." (Emphasis added) It is clear that "vehicle" as defined in Section 22.1, includes mobile homes, and therefore the term "vehicle", as used in 47 Ohio St. 22.15A [47-22.15A] (1971), also includes mobile homes within the meaning of that statute.  The inclusion of mobile home within the meaning of Section 22.15A under the definition of the term "vehicle" is further evidenced by considering general rules of statutory construction with respect to administrative interpretation and application in expressing legislative intent. The general rule is set forth in Peterson v. Oklahoma Tax Commission, Okl.,395 P.2d 388, wherein the Supreme Court stated: "In construing the above statutory provisions we should be mindful of certain rules of law, which are: (1) The long continued construction of a statute by a department of government charged with its execution is entitled to great weight and should not be overturned without cogent reasons; and where the legislature has convened many times during this period of administrative construction without expressing its disapproval, such silence may be regarded as acquiescence in or approval of the administrative construction. . . ." Title 47 Ohio St. 22.15A [47-22.15A] (1971) was enacted in its present form in 1963 and during the intervening ten years the Oklahoma Tax Commission, the administrative body charged with the enforcement of said act, has required the licensing of unmotorized mobile homes and collected fees pursuant to such licensing procedure.  In defining "vehicle" as including mobile homes within the meaning and application of Section 22.15A, it is clear that such interpretation is consistent with the general rule as quoted above.  Therefore, it is the opinion of the Attorney General that your question be answered in the affirmative in that 47 Ohio St. 22.15A [47-22.15A] (1971) applies to manufacturers of unmotorized mobile homes manufactured in the State of Oklahoma.  (Donald B. Nevard)